Citation Nr: 1501076	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, status post spinal fusion L4, L5, with residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim.

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2011.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

There is no competent and probative evidence of record showing that the Veteran's low back disability, status post spinal fusion L4, L5, with residuals, was incurred in service or is presumptively related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability, status post spinal fusion L4, L5, with residuals, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in May 2010 with regard to the claim for service connection on appeal.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2010.  

The duty to assist was also met in this case.  The service treatment records are in the claims files and all pertinent VA and identified private treatment records have been obtained and associated with the record.  A VA examination with respect to the issue on appeal was obtained in June 2010.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board has determined that the opinion obtained from the June 2010 VA examiner (in the form of a July 2010 addendum) is not adequate.  Given the foregoing, the Board obtained an expert medical opinion in March 2014.  The expert medical opinion, which was furnished in August 2014, is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims files; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  In sum, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2014).  Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  Id.  

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the Court clarified that the presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  See 38 U.S.C.A. § 1111 (West 2002); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected." (Citing Bagby, 1 Vet. App. at 227)).

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Secondly, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2012). 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2012); Jensen, 19 F.3d at 1417. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a low back disability, status post spinal fusion L4, L5, with residuals.  In filing his claim, he reported injuring his back during basic training in November 1977 as a result of lifting a large log from left to right while lying on the ground on his back; that he went to sick call the next day and was treated for about a week before returning to training; and that he had always had back pain since that time.  In his August 2010 notice of disagreement, the Veteran asserted that he did not get checked every time he had back pain after that incident because he thought it was common to have pain after injury; and that the pain usually occurred after parachute jumps and operating heavy equipment.  The Board notes that the Veteran's DD Form 214 denotes that he served as a crawler tractor operator and is in receipt of a parachute badge.  The Veteran testified in November 2011 that he made 51 jumps in service and did not complain about his back hurting, but that it always hurt.  He again asserted that he had intermittent back pain after his discharge from service but denied any post-service injury to his low back.  

Service treatment records reveal that at the time of a February 1977 enlistment examination, the Veteran denied recurrent back pain and clinical evaluation of his spine was normal, with no mention made of any lower back problems or diagnosis.  See reports of medical examination and history.  The Veteran was seen on November 11, 1977, with complaint of one week history of right L1-L4 low back pain without antecedent trauma and without any bowel, bladder or radicular symptoms.  The Veteran reported a constant dull pain with intermittent sharp pain.  After physical examination, which, in pertinent part, revealed limited range of motion in all motions secondary to pain, the assessment was possible L3-L4 facet syndrome.  When seen on November 15, 1977, the Veteran denied back pain and there was objective evidence of full range of motion without spasm.  The assessment was resolved back pain.  Clinical evaluation of the Veteran's spine at the time of a September 1980 examination was normal and there were no complaints made in regards to his low back at the time of that examination.  

The post-service VA and private medical evidence of record documents treatment related to the Veteran's low back.  Those records most salient to the claim will be discussed.

A January 1999 magnetic resonance imaging (MRI) of the Veteran's lumbar spine contained an impression of bilateral pars interarticularis defects at L4 with disc dehydration at L4-L5 and minimal anterior displacement of L4 relative to L5.  There was also a broad based disc bulge posteriorly.  

An August 1999 record from Lancaster Orthopedic Group reported the findings of the January 1999 MRI and x-rays obtained that day, which showed high grade I/grade II spondylolisthesis secondary to spondylolysis at L4.  The impression was dynamic stenosis secondary to L4 spondylolysis.  The physician indicated that it was his opinion that the Veteran's history of intermittent pain aggravated by prolonged standing, bending, or upright activity is certainly consistent with the x-rays and diagnosis.  A subsequent August 1999 record documents that the Veteran continued to have back symptoms with pain radiating into the left leg, which he attributed to his work injury and reaggravation by his continued work responsibilities.  In a September 1999 record by the same physician, it was reported that the Veteran had a long history of mild intermittent low back symptoms and that the Veteran reported his back symptoms were treated over the years as a chronic strain, with injuries sustained in December 1998 and March 1999.  

An October 1999 CT scan of the Veteran's lumbar spine conducted at The Imaging Center of Lancaster contains an impression of moderately prominent generalized annular bulge at L3-4, L4-5 and L5-S1 levels without focal herniation; significant bilateral foraminal stenosis at the three levels examined; mild right S1 recess stenosis; and congenitally small spinal canal, particularly at the level of L4 pedicles.  

The Veteran thereafter underwent fusion, L4-5, TSRH instrumentation, iliac bone graft, in January 2000.  

A November 2009 record by the same physician who evaluated the Veteran at Lancaster Orthopedic Group in 1999 reports that he performed the Veteran's 2000 fusion at L4-5 for spondylitic abnormality and that the Veteran had inquired as to whether he had a service connected disability.  The physician reported that he indicated to the Veteran that he had evidence of pre-existent abnormality, which certainly could have come from a service disability.  

In an April 2010 letter, a different private physician reported that the Veteran had been a patient in his office since 1994 and was seen for work related back pain first in 1997.  The Veteran had had intermittent pain in his back since 1977.  The physician reported that an injury then certainly could lead to more problems later on, but that he was unable to say that the Veteran's injury later was definitely caused by the 1977 injury, but also could not say with certainty that it was not.  

The Veteran underwent a VA examination in June 2010, at which time he was diagnosed with status post fusion of L4-L5 with residuals.  In a July 2010 addendum, the VA examiner reported reviewing the claims folder and provided an opinion that the Veteran's current back condition was not caused by or a result of any back injury or condition sustained in service.  The opinion was based on review of the service treatment records, which only note one episode of back pain that was apparently transitory and resolved completely, and the lack of documentation in the service medical record of significant back injury.  The examiner noted that although it could be speculated that parachute jumps or operating heavy equipment could predispose someone to a back condition in the future, there was no evidence in the record or from the Veteran's history of any further evaluation of the back until 1997 such that there is no evidence of chronicity or continuity of treatment.  

In March 2014, the Board determined that another medical opinion was needed.  It sought an expert medical opinion based on its determination that the Veteran is competent to report continuity of symptomatology since the in-service incident and that since the June 2010 VA examiner did not consider this competent assertion, the opinion provided in July 2010 is inadequate.  The Board also cited the private treatment records documenting that the Veteran had work-related back pain in 1997 and sustained two post-service injuries, first in December 1998 and then in March 1999; the congenital abnormality noted on the October 1999 CT scan; and the November 2009 notation by the Veteran's private physician that he had evidence of a pre-existent abnormality that certainly could have come from a service disability, as reason to obtain an expert medical opinion.  The expert was asked to review the Veteran's claims files and address whether each lumbar spine segment diagnosis noted in the record had its onset prior to service, during military service from October 1977 to October 1981, or after service. 

The expert medical opinion was provided to the Board in August 2014.  The expert, Dr. D.G.P., reported reviewing all available evidence, including operative dictations, progress notes, and reports of imaging studies.  Dr. P. summarized that the Veteran complained of mild lower back pain unrelated to a specific event or trauma while in service in 1977; and that the pain subsequently dissipated during service.  Dr. P. also noted that the Veteran claims he had suffered from chronic, intermittent, lower back pain since 1977; that he sought medical attention for his pain syndrome in 1999 and underwent imaging studies that showed L4-5 degenerative disc disease with grade I L4-5 spondylolisthesis associated with bilateral L4 pars defects; and that he underwent an L4-5 fusion surgery in 2000.  

In addressing the question posed by the Board, Dr. P. indicated that based on the information provided, it was not possible to state whether there was a temporal correlation between the imaging findings and the Veteran's active duty service.  Dr. P. explained that pars defects can be congenital or the result of degenerative processes and stress fractures.  In this case, Dr. P., went on, it was not possible to know whether the pars defects were a preexisting condition (prior to service), or occurred during service, or after service.  Dr. P. noted that pars defects can result in worsening degeneration or arthritis, which can manifest as L4-5 disc desiccation and L4-5 spondylolisthesis.  Dr. P. continued by noting that in this case, there was not strong evidence that an event or trauma during service caused this condition.  Dr. P. further stated that while it could not be ruled out that service may have accelerated a preexisting condition, there was no documentation (imaging for example) to substantiate this claim either.  Dr. P. concluded that the findings of pars defects, L4-5 spondylolisthesis and lumbar disc bulges are at least as likely as not to not have originated during service.  In other words, and as noted in the section titled opinion, Dr. P. was of the opinion that there was no evidence to substantiate the claim that the Veteran's lumbar degenerative disease originated during his active service.  

The preponderance of the evidence of record is against a finding that service connection for a low back disability, status post spinal fusion L4, L5, with residuals, is warranted.  As noted above, a February 1977 enlistment examination revealed that clinical evaluation of the Veteran's spine was normal.  It also contained no findings related to any lower back problems or diagnoses and the Veteran did not report any back problems, noting instead that he had not experienced recurrent back pain.  The Board concludes that the presumption of soundness attaches in this case.  See 38 C.F.R. § 3.304(b); see also Gilbert, 26 Vet. App. at 52; Wagner, 370 F. 3d at 1096.  

As noted above, the burden now falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the Veteran has never asserted that he had a preexisting low back disorder and the expert indicated in August 2014 that it was not possible to know whether the Veteran's noted pars defects preexisted service.  Therefore, the presumption of soundness is not rebutted, as there is no clear and unmistakable evidence showing that the Veteran's back disability preexisted his active service. 

The preponderance of the evidence of record does not support the Veteran's claim for entitlement service connection for a low back disability, status post spinal fusion L4, L5, with residuals, based upon service incurrence.  The Board acknowledges that the Veteran sought in-service treatment related to his back in November 1977.  The Board also acknowledges the Veteran's assertion that he has had continuous symptoms involving his back since the 1977 in-service problems and as a result of multiple in-service jumps, and his testimony in November 2011 that he had never injured his back post service.  While the Board noted above that the Veteran is competent to assert that he has had continuous symptoms involving his back since service, it does not find them, or his assertion that he never injured his back after service, to be credible.  This is based on the fact that the Veteran made no complaints in regards to his low back at the time of a September 1980 separation examination; the post-service medical evidence of record that firmly establishes the Veteran sustained two work-related injuries after service, first in December 1998 and second in March 1999; and the fact that in seeking private treatment for his back, the Veteran never reported any in-service problems and instead reported on-the-job injuries to his low back.  

The Board acknowledges the November 2009 record from a physician at Lancaster Orthopedic Group who reported (in reference to the Veteran's inquiry as to whether he had a service connected disability) that he indicated to the Veteran that he had evidence of pre-existent abnormality, which certainly could have come from a service disability.  The Board also acknowledges the opinion provided by the private physician who authored the April 2010 letter, namely that the 1977 in-service injury could certainly have led to more back problems later on, but that he was unable to say that the Veteran's post-service injury was definitely caused by the 1977 injury and also could not say with certainty that it was not.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2013); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Given the speculative nature of both opinions, they are not afforded any probative value.  

The Board also acknowledges the Veteran's assertions that his current low back disability was incurred in service as a result of an injury that occurred during his November 1977 basic training and as a result of conducting parachute jumps and operating heavy equipment.  As a lay person without the appropriate medical training and expertise, however, he simply is not competent to provide a probative opinion that his current condition is related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

This leaves the opinion provided by the expert in August 2014, as the opinion provided by the VA examiner who conducted the June 2010 VA examination was inadequate.  As noted above, the expert provided an opinion that that there was no evidence to substantiate the claim that the Veteran's lumbar degenerative disease originated during his active service.  The rationale that formed the basis for this opinion included the expert's determination that it was not possible to know whether the Veteran's noted pars defects occurred during service or after service because while pars defects can result in worsening degeneration or arthritis, which can manifest as L4-5 disc desiccation and L4-5 spondylolisthesis, there was no evidence that an event or trauma during service caused this condition.  As this opinion was supported by rationale based on review of the service and post-service medical evidence of record, as well as the assertions raised by the Veteran in support of his claim, it is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

Based on the August 2014 opinion provided by the expert with supporting rationale, and in the absence of probative evidence establishing that the Veteran's low back disability, status post spinal fusion L4, L5, with residuals, is a result of service, service connection is not warranted on a direct basis and the claim must be denied.  See 38 C.F.R. § 3.303.  The Board also finds that there is no evidence of arthritis in the low back in the one year timeframe after the Veteran's October 1981 discharge from active duty service.  Accordingly, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a low back disability, status post spinal fusion L4, L5, with residuals, is denied.  


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


